Title: New York Assembly. Report on a Petition from George Fisher, [8 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 8, 1787]
Mr. Hamilton, from the Committee to whom was referred the petition of George Fisher, reported, that they have enquired into the circumstances of his case, and are of opinion that it will be proper to grant him relief, either by taking back the land mentioned in his petition, and returning the deposit money, or by setting off to him so much of the land as will amount to the deposit money, in proportion to the whole, and taking back the residue. That a clause be inserted in some proper bill for this purpose, and that in the mean time the Attorney General be directed to suspend all proceedings against the petitioner.
